Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 1 of 68




          EXHIBIT A
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 2 of 68


             SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                       DOMESTIC VIOLENCE UNIT

   - - - - - - - - - - - - - - - x
                                 :
   MADISON MINELLI,              :               Docket Number: 2019 CPO 0003698
        Petitioner,              :
                                 :
        vs.                      :
                                 :
   JARON PENSIGER,               :
        Respondent.              :
   - - - - - - - - - - - - - - - x
   JARON PENSIGER,               :               Docket Number: 2019 CPO 0001676
        Petitioner,              :
                                 :
        vs.                      :
                                 :
   MADISON MINELLI,              :               Friday, September 13, 2019
        Respondent.              :               Washington, D.C.
   - - - - - - - -.- - - - - - - x

               The above-entitled action came on for a hearing

   before the Honorable JOHN MCCABE, Associate Judge, in

   Courtroom Number 114.



                     APPEARANCES:

                     On Behalf of the Petitioner:

                     STEVEN V. VINICK, Esquire
                     MARITZA M. CARBONA, Esquire
                     Washington, D.C.

                     On Behalf of the Respondent:

                     Pro se


                                                                           19-04662
                          Deposition Services, Inc.
                            12321 Middlebrook Road, Suite 210
                                  Germantown, MD 20874
                          Tel: (301) 881-3344 Fax: (301) 881-3338
                  info@DepositionServices.com www.DepositionServices.com
 Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 3 of 68




1                            P R O C E E D I N G S

2               THE COURT:    Mr. Pensiger can come on up.

3               DEPUTY CLERK:     Calling the matter of Madison

4    Minelli v. Jaron Pensiger, Case 2019 CPO 1676 and also

5    2019 CPO 3698.

6               MR. VINICK:     Good morning, Your Honor.      Steven

7    Vinick of Stein Sperling and Maritza Carmona of Joseph

8    Greenwald and Laake on behalf of the petitioner, Madison

9    Minelli, who is present.

10              MS. CARMONA:     Good morning, Your Honor.

11              THE COURT:    All right.

12              MR. PENSIGER:     Good morning, Your Honor.

13              THE COURT:    Sorry.    Ms. Minelli and Mr. Pensiger

14   are here, and Ms. Carmona and Mr. Vinick, Ms. Minelli’s

15   attorneys, are here.     Give me just a moment to grab my

16   file.

17              (pause)

18                        FINDINGS OF THE COURT

19              I can announce my move now.       It may take me a

20   little while in case I’m told that there’s -- the only

21   interruption I would anticipate is if another judge tells

22   me they’re available to take a case, and then I’ll just

23   let those attorneys and parties know that they can go to

24   see another judge, but, otherwise, I’ll try to get

25   finished with your case.


                                                                        2
 Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 4 of 68




1                All right, so, as you all know, the Court heard

2    the evidence on Wednesday and yesterday in this case, and

3    the Court heard testimony obviously from both Ms. Minelli

4    and Mr. Pensiger and then other witnesses that testified.

5     Both Mr. Pensiger and Ms. Minelli have filed petitions

6    for civil protection order, and so, as the judge in this

7    case, and, really, in almost all cases, what a judge tries

8    to do first is to determine what the judge thinks the

9    facts are that have been proven.       In other words, what

10   actually happened, and then, the judge, in this type of

11   case where a request is made for a civil protection order,

12   the judge then has to decide whether the facts that have

13   been proven by one side or another demonstrate that the

14   respondent in the case has committed what’s called an

15   intrafamily offense.     Now, obviously both Ms. Minelli and

16   Mr. Pensiger are both petitioners and respondents.            Each

17   of them has filed against the other, and so the party

18   that’s the petitioner has to prove by what’s called a

19   preponderance of the evidence, which the law mainly

20   interprets as more likely than not that the other person,

21   the respondent, has done things that constitute a criminal

22   offense.

23               Part of, some of the facts in the case are not

24   really in much dispute, and I’ll talk about that in a

25   moment.    And another thing that’s not in dispute is that


                                                                          3
 Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 5 of 68




1    Ms. Minelli and Mr. Pensiger have had the type of

2    relationship with one another that says that this is the

3    type of courtroom where we can handle that case.          In other

4    words, people who don’t know each other and not related by

5    blood, they’re not boyfriend-girlfriend, they might have

6    to go to a different courtroom, so that part of the case

7    isn’t in controversy.

8               Both parties acknowledge that they’ve been in a

9    dating relationship -- I was just making sure that the

10   other fellow looks like he knows which courtroom he needs

11   to go to -- but, obviously, what I need to determine is

12   whether either Ms. Minelli or Mr. Pensiger has provided

13   enough evidence for me to conclude that the other has

14   committed some sort of a criminal offense.         -- Give me one

15   moment; I apologize.     I’m a little bit distracted.         It’s

16   just because I’m checking my emails –-

17              MR. VINICK:    No, worries --

18              THE COURT:    -- to see if --

19              MR. VINICK:    -- Your Honor.

20              THE COURT:    -- a judge is able to take another

21   case.

22              (pause)

23              THE COURT:    All right.    So, I’ll just go over

24   what some of the facts are that I don’t think are in

25   dispute.   Ms. Minelli is a sophomore at Georgetown


                                                                          4
 Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 6 of 68




1    University, I believe, 19 years old, and Mr. Pensiger is

2    20 years old and was a student at Georgetown starting in

3    the fall of 2017 and completed two years at Georgetown, is

4    currently not a student there this semester.          It’s also

5    not -- both parties agree that they met in the fall of

6    2018, and that was obviously Ms. Minelli’s first year as a

7    student at Georgetown, and that they began dating

8    sometime.   The exact date wasn’t that important, but it

9    sounds like it was sometime about November or December of

10   2018.

11               It also does not appear to be contested that

12   they continued to date for a few months, that they spent a

13   lot of time together during the months from January to

14   April of 2019, just spent a lot of time together on campus

15   where Mr. Pensiger was living, and then also spent some

16   time at a home where Ms. Minelli was living that happened

17   to be fairly close by the campus.

18               All right.   The next thing that I had written

19   down in terms of things that I thought were not

20   particularly contested were that on April 13th of 2019,

21   both Ms. Minelli and Mr. Pensiger were in a dormitory room

22   on the Georgetown campus, and, at some point, Ms. Minelli

23   contacted Georgetown police officers, and, at some time,

24   the Georgetown police issued what they call a no-contact

25   order to both Ms. Minelli and Mr. Pensiger.


                                                                       5
 Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 7 of 68




1         In other words, the order, and I think Mr. Vinick

2    had that introduced into evidence in the case.          It

3    essentially said they’re both supposed to stay away from

4    one another.    Must not approach telephone, email, text

5    message, engage through social media, etc., so fairly

6    similar to the type of things that perhaps a judge can

7    order in a civil protection order case.         Obviously,

8    there’s different possible consequences, such a thing as

9    violated a court order from this Court.         If either

10   violates it, they could be charged with a criminal offense

11   called violation of protection order, so it’s obviously up

12   to Georgetown, what they want to do if they conclude

13   someone violated a no-contact order.        But, in any event,

14   it didn’t seem like that was contested, that both parties

15   were aware by, at the latest, I guess, April 14th, the

16   very next day, that there was such an order to each of

17   them that they were to stay away from one another.

18              It also does not appear to be contested that on

19   April 29th of 2019, that’s about two weeks later, that Mr.

20   Pensiger approached Ms. Minelli on the Georgetown campus

21   with flowers in his hand.      He walked up to her.      She

22   indicated either through words or actions that she did not

23   wish to accept flowers from him.       He put the flowers down

24   and left the area.

25              And then it’s also not contested that on April


                                                                      6
 Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 8 of 68




1    30th, the next day, Ms. Minelli filed a petition for a

2    civil protection order and was given a temporary

3    protection order, which is often what happens in these

4    cases, that a judge issues a temporary order that is good

5    until the hearing where both parties can be present, and

6    that temporary order was extended a few times, remained in

7    effect till August 8th of this year.

8               It is also not contested that, and there it

9    wasn’t necessary testimony about this, but this I know,

10   just from my court records, is that on May 6th that, so

11   six days later, Mr. Pensiger filed a petition for a civil

12   protection order against Ms. Minelli, and he also was

13   given a temporary protection order that day, which

14   remained in effect also till August 8th.

15              And then on August 8th, both parties were in

16   court, and I was the judge that day, and both parties

17   agreed to dismiss their civil protection order petitions.

18    Both of them at that time had counsel with them, and they

19   each indicated that they were working on a separate

20   agreement outside of court and were willing to dismiss

21   their civil protection orders, obviously, so it doesn’t

22   matter to the judge whether people are working on a

23   separate agreement if they both tell a judge they want to

24   dismiss their case.     The judges will generally do that,

25   and that’s what happened on August 8th.


                                                                   7
 Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 9 of 68




1               At some time, within a few days after that, the

2    exact date, you know, I think, there was a, what’s called

3    a voluntary settlement agreement that was worked out, it

4    appears, by both Ms. Minelli and Mr. Pensiger and

5    attorneys that were representing them, and I’m not sure

6    that they both signed it on the same date.         But,

7    certainly, within a week or so after August 8th, it

8    appears that both parties had signed this voluntary

9    settlement agreement, which, obviously, I assume is what

10   they were talking about when they told me in court they

11   were working on an agreement.       That agreement also was

12   part of the evidence and was accepted in evidence as an

13   exhibit that was introduced by counsel for Ms. Minelli.

14              All right, and obviously the agreement will

15   speak for itself.     It’s got several pages to it, but some

16   of the important things in the agreement were that they

17   both were agreeing to dismiss their cases, which had

18   actually already had been done.       Their civil protection

19   order cases, they each agreed to dismiss any Title IX

20   claims they might have filed with Georgetown University.

21   Also Mr. Pensiger was agreeing to not have any contact

22   with Ms. Minelli, excuse me, and that he has also listed

23   two of her family members, any residents that he was to

24   stay away from, and it also said that, however, he was

25   permitted to send a letter to, one letter, to Ms. Minelli


                                                                    8
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 10 of 68




1    through counsel, and that if he did choose to write such a

2    letter and send it through counsel, that would not be

3    considered a violation of the agreement that the parties

4    had worked out.    Exhibit 7 was also introduced by counsel

5    for Ms. Minelli, which was a typed letter that everyone

6    agreed had been sent through counsel from Mr. Pensiger to

7    Ms. Minelli.

8                 It’s also not contested that sometime in

9    August, the exact date is not clear, but it was certainly

10   after this voluntary settlement agreement was entered into

11   and after the civil protection order cases had been

12   dismissed.     Mr. Pensiger mailed the letter to Ms. Minelli

13   at an address on O Street and also fairly near the

14   Georgetown campus, and that letter was handwritten, and it

15   was in an envelope, and it was nearly identical to the one

16   that had been typed and sent through counsel.         And

17   Exhibits 5 and 6 were the envelope that it was sent in and

18   the letter itself.

19                It’s also not contested that on August 28th,

20   Mr. Pensiger filed a new petition for a civil protection

21   order, and a temporary order was granted that day and

22   extended until today.     Then, on September 3rd, Ms. Minelli

23   filed to reinstate her petition, either way was really

24   fine, to either reinstate the prior petition or file a new

25   petition.    Mr. Pensiger filed a new petition, and Ms.


                                                                    9
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 11 of 68




1    Minelli filed to reinstate her former petition.          I think

2    both had additional things in their petitions that were

3    not in the prior petitions, because these were things that

4    happened after the date of the other case.

5               So, DC code Title XVI section 1005 requires that

6    a judge determine whether the other side has committed, as

7    I said, what’s called an intrafamily offense, and what

8    that means is a criminal offense committed by someone

9    against someone with whom they have an intrafamily

10   relationship.   As I said earlier, it’s not contested that,

11   it’s obviously clear that these folks had what’s called an

12   intrafamily relationship.      It doesn’t mean they’re family

13   members; it means it can be people that are brother and

14   sister, it can be people that are husband and wife, or

15   people who are just engaged in a boyfriend-girlfriend-type

16   relationship for some period of time, and so the judge

17   then determines whether whatever facts the judge concludes

18   were proven constitute a criminal offense.

19              The criminal offense that Ms. Minelli alleges

20   is stalking, based upon three specific things that were

21   listed:   The April 29th incident where Mr. Pensiger

22   brought flowers, approached Ms. Minelli with flowers.         The

23   second of the three things was mailing a letter, the

24   letter to her, after the voluntary settlement agreement

25   had been entered into, and then the third specific


                                                                        10
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 12 of 68




1    incident that was being alleged as part of the evidence of

2    stalking was the allegation that Mr. Pensiger had sent Ms.

3    Minelli some text messages in late April in that he was

4    pretending to be Ms. Minelli’s boyfriend.         So, now, we’re

5    going to get into the things that obviously were not

6    agreed upon.

7               Mr. Pensiger alleges, the crime that he alleges,

8    he is not alleging stalking.      He alleges simple assault

9    and lists four dates where he claims Ms. Minelli assaulted

10   him.   There are other allegations in the petitions, but

11   the court is just addressing the ones that it believes

12   were essential to other allegations by Mr. Pensiger, but

13   the Court is just addressing these four specific

14   allegations about which the evidence was presented by Mr.

15   Pensiger and Ms. Minelli.

16              So, in Mr. Pensiger’s petition, he alleges that

17   on February 5th that Ms. Minelli, that they were both

18   together -- I’ll take a look at the petition again to make

19   sure I don’t confuse the incidents --        all right, that

20   they were at a home on Prospect Street, which they both

21   agreed is a place where family members of Ms. Minelli, it

22   may have been a grandmother, but near the Georgetown

23   campus that where Ms. Minelli was staying, hints that Mr.

24   Pensiger sometimes would visit there and even spend the

25   night.   So, the allegation he made was on February 5th, at


                                                                    11
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 13 of 68




1    about 10 in the evening, that he and Ms. Minelli were at

2    that home and laying in bed and that he, she struck him in

3    the back one time.    He also alleged that on March 17th,

4    they were also at this home on Prospect Street, and that

5    she threw a canteen at him, which caused a cut to his

6    chin.   And he alleges that on March 20th, at a dorm room

7    called McCarthy Hall at Georgetown, that Ms. Minelli

8    slapped him on the cheek, and he also alleges that, on

9    April 2nd, also at McCarthy Hall, Ms. Minelli slapped him

10   with an open hand and shoved his body.

11              Mr. Pensiger didn’t claim that he received

12   serious injuries from any of these incidents, but his

13   testimony clearly makes out the elements of a simple

14   assault, for someone to slap someone on the cheek or slap

15   them in the face, or throw a canteen at them and it hits

16   them, and he claimed it caused a cut to his chin, and to

17   strike them in the back, makes out the elements of a

18   simple assault.

19              As Ms. Minelli’s attorney pointed out in

20   closing argument, there were not any other witnesses to

21   any of these incidents, and that’s certainly not an

22   uncommon thing obviously in cases involving altercations

23   between boyfriends and girlfriends.       It’s often that the

24   two of them are the only people who are present, and that

25   obviously sometimes means that there isn’t another witness


                                                                     12
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 14 of 68




1    who can say for sure that someone did, in fact, assault

2    someone else.    But, obviously it’s correct to point out

3    that there’s not corroboration from another witness.

4                 But, in the Court’s view, for two reasons that

5    I do credit Mr. Pensiger’s testimony and do find that Ms.

6    Minelli assaulted him on each of these four occasions, is

7    that part of the corroboration is he showed a photograph,

8    obviously.    There was differing views as to what, that

9    shows a small cut on his chin.       Mr. Pensiger claimed that

10   that was from the canteen striking him.        Ms. Minelli said

11   that she never threw a canteen at him, so, obviously, she

12   didn’t cause any bruise and that he had told her some

13   other reason why he had that mark.

14                Other corroboration, at least for one of the

15   Incidents, was provided through text messages that were

16   introduced into evidence by respondent.        Both parties

17   agreed that these are text messages they exchanged on the

18   evening of April 2nd.     Obviously, for like a lot of these

19   things, you don’t know for sure all the things that were

20   talked about prior, but there’s a text message where Mr.

21   Pensiger says:

22                               "I appreciate you making my

23                               concussion and head worse by

24                               hitting me."

25                And Ms. Minelli responds:


                                                                   13
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 15 of 68




1                                "I thought we were over this

2                                whole thing.     I kissed you and

3                                said, sorry, that I love you.       I

4                                shoved your body, not your head."

5                Let me just see if there’s anything else on

6    this.   All right, that obviously appears to be some

7    acknowledgement by Ms. Minelli that she at least pushed

8    his body.   She seems to be denying that she struck him in

9    the head.   Obviously, this isn’t iron-clad proof that she

10   hit him in the head or slapped him in the face as Mr.

11   Pensiger claimed.

12               Certainly, some of the backdrop to this is that

13   Mr. Pensiger stated he had previously had a head injury

14   from about a year later that was obviously in no way

15   caused by Ms. Minelli.     It happened before he met her, but

16   that things like strikings to his body might exacerbate

17   that injury.

18               Perhaps the evidence that made it fairly not

19   particularly difficult for the Court to find that Ms.

20   Minelli assaulted Mr. Pensiger was that she acknowledged

21   it during her testimony.     I mean, she certainly didn’t

22   agree to necessarily to all the details of each incident,

23   but she acknowledged striking him.       The explanation was

24   essentially that he had said things that were hurtful to

25   her.    Obviously, that does not make out self-defense.


                                                                     14
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 16 of 68




1               The Court also notes that it really doesn’t

2    think there was a whole lot of evidence of what it is that

3    was said that was nasty.     I mean, it wasn’t, but even if

4    there was, if there was testimony that Mr. Pensiger had

5    said, you’re not intelligent, or you’re unattractive, or

6    you’re not a nice person, I don’t like you, there’s any

7    manner of things that people can say to one another that

8    are hurtful, and I’m not in any way undermining that

9    people in relationships can be very hurt by others if the

10   other person says something that’s unkind or nasty.

11   Racist things can be said.      There’s all kinds of things

12   that people say to one another that are very unpleasant

13   and very upsetting, but there’s not too many circumstances

14   in which someone saying something to you means that if you

15   hit them, you can say that you were hitting them in self-

16   defense.

17              I think it was revealing and somewhat

18   concerning to the Court that Ms. Minelli seems to think,

19   and I’m not sure why, that she did have the right to hit

20   someone because they said something that she didn’t like.

21    Obviously, a person can hit someone, but you’re not

22   acting in self-defense if you strike someone because your

23   feelings have been hurt.     Again, I’m not saying that to

24   say that it’s not a serious thing that people get their

25   feelings hurt.


                                                                   15
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 17 of 68




1               Ms. Minelli and Mr. Pensiger are in a stage in

2    their lives where they’re probably under a lot of stress.

3     I mean, I still get upset even thinking about what it was

4    like to be at college.     It’s very stressful.      There’s a

5    lot of studying, you’re very busy, and there’s a lot of

6    things, there’s a lot of reasons why people are stressed,

7    but you can’t hit each other unless they’re doing so in

8    self-defense.

9               So, I may talk about this a little bit more,

10   but clearly the Court found Mr. Pensiger to be a credible

11   witness and a more credible witness than Ms. Minelli for

12   reasons that I’ll talk about.      But, actually, in this

13   case, there actually wasn’t that much dispute about the

14   salient facts.    So, even on Ms. Minelli’s testimony, the

15   Court likely would have found by preponderance of the

16   evidence that she assaulted Mr. Pensiger, so I will grant

17   his request for a civil protection order, and I’ll get to

18   the terms of it, but it’ll be the standard terms that she

19   is to stay at least 100 yards away from him and not

20   contact him in any manner.      I’ll probably put exception,

21   with the exception of through attorneys.

22              I’m also going to talk to the parties again

23   when I finish giving my ruling about other things they

24   might wish to consider.     It’s obviously up to them.        My

25   work on this case will be finished after today, but I’m


                                                                        16
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 18 of 68




1    going to take time to encourage you to consider other

2    things that the parties might do after I finish with my

3    ruling.

4               So, now turning to Ms. Minelli’s petition and

5    her allegation and her request for a civil protection

6    order against Mr. Pensiger, it bears saying –- give me

7    just a moment –-

8               THE COURT:    I’m not going to, are you trying to

9    tell me something?    Oh, okay, because I’m, even if there’s

10   another judge ready, I’m just going to finish this before

11   I move to another one.

12              MR. VINICK:    Yeah, that’s okay.

13              THE COURT:    It bears stating up front that

14   there’s not an allegation by Ms. Minelli, and obviously

15   she shouldn’t allege it unless she believes it happened.

16   There’s no allegation of assault, threats, or destruction

17   of property, which are probably the three most common.

18   Assault and threats are really by far the two most common

19   things that bring people into this courtroom.

20              If you visited this courtroom for a

21   day or two, you would see what that often means if people

22   with assaults far worse than what Ms. Minelli did just by

23   slapping or shoving Mr. Pensiger.       Folks who get choked,

24   folks who get black eyes, folks who get really serious

25   cuts or choked to the point where they’re barely able to


                                                                     17
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 19 of 68




1    breathe, that doesn’t mean that less serious assaults like

2    the ones that Mr. Pensiger was the victim of aren’t also a

3    basis for a civil protection order.

4               But there was no such allegation, well, there

5    was originally an allegation made of a sexual assault,

6    which is obviously a very serious offense, and obviously

7    if this Court concluded someone had sexually assaulted

8    someone else, I would almost certainly issue a restraining

9    order against the person who had committed the assault.

10   All that was talked about in this case was sending the,

11   trying to bring the flowers on April 29th, sending the

12   letter in late August, and also possibly sending text

13   messages impersonating a former boyfriend of Ms. Minelli.

14              So, as counsel correctly stated, the only crime

15   that could be alleged under those circumstances is

16   stalking, because obviously walking up to someone with

17   flowers or mailing them a letter in and of themselves are

18   not crimes, but under certain circumstances, perhaps they

19   could constitute a crime of stalking.

20              So, I look to DC code 22-31-33 for the

21   definition of stalking, and let me just make sure to just

22   read from the statute.     I won’t, obviously, read the

23   entire thing, but 22-31-33:

24                               "It is unlawful for a person to

25                               engage in a course of conduct


                                                                   18
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 20 of 68




1                                directed at a specific individual

2                                -- and then there’s three options

3                                -- with the intent to cause that

4                                individual fear for his or her

5                                safety or the safety of another

6                                person; to feel seriously

7                                alarmed, disturbed or frightened;

8                                or, three, to suffer emotional

9                                distress."

10              So, one way a person can stalk is a person acts

11   with the intent to cause the other person to fear for

12   their safety or the safety of another person, feel

13   seriously alarmed, disturbed, or frightened, or suffer

14   emotional distress.     So that’s one way that stalking can

15   be proved, is to show that the person, in other words in

16   Mr. Pensiger’s position intended to cause that to Ms.

17   Minelli.

18              Second option is that the person in Mr.

19   Pensiger’s situation knows that that person, even if they

20   didn’t intend to do it, to cause it, that they knew that

21   it would cause the person, Ms. Minelli’s situation, to

22   fear for her safety or the safety of another person, feel

23   seriously alarmed, disturbed or frightened, or C, suffer

24   emotional stress.

25              And then the third option -- these were sort of


                                                                   19
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 21 of 68




1    in declining order of how much proof or what exactly has

2    to be proved in terms of the state of mind of the person

3    in Mr. Pensiger’s position -- so the third option is, even

4    if he didn’t intend to cause those effects, or didn’t know

5    that they would be caused, that he should have known that

6    the actions he took would cause a reasonable person in Ms.

7    Minelli’s circumstances to again fear for her safety or

8    the safety of another person; feel seriously alarmed,

9    disturbed, or frightened; or C, suffer emotional distress.

10

11               In another part of the statute, it gives you

12   examples of what a course of conduct would mean, and

13   that’s in 22-31-32.     There’re three options:      One of them

14   is the one, really, that would be most applicable to what

15   is being alleged in this case.       The other two don’t appear

16   to imply.   One of them is interfere with damage or take or

17   unlawfully enter an individual’s real or personal

18   property.   There wasn’t discussion of that in the case or

19   use of another individual’s personal identifying

20   information.   There really wasn’t, in the Court’s view any

21   -- that wasn’t really what was alleged, in this case.

22   What was alleged as the first option, which is probably

23   the most common option in terms of people alleging a

24   course of conduct, and that’s to follow, monitor, place

25   under surveillance, threaten, or communicate to or about


                                                                   20
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 22 of 68




1    another individual.      And so that’s what the law states

2    about stalking.

3                So, again, the incidents that are alleged to

4    have made up a course of conduct by Mr. Pensiger are

5    three:   The approaching with flowers, the mailing the

6    letter, and sending emails to Ms. Minelli sort of under

7    false pretenses, pretending to be someone else, a former

8    boyfriend of hers who was referenced by the initials AJ.

9                So, let me just start with that particular

10   incident, because the other two are not in dispute, that

11   they actually happened.     Mr. Pensiger denies that he sent

12   emails to Ms. Minelli, and that she was asking the Court

13   to infer that Mr. Pensiger actually sent some emails to

14   Ms. Minelli, and those emails were introduced into

15   evidence.   Even if the Court -– and so there’s some emails

16   back and forth on April 26th and April 27th -–

17               MR. VINICK:    Excuse me, Your Honor.     I’m sorry.

18    I apologize for interrupting, but the fourth one,

19   allegation, I hadn’t heard you mention was our allegation

20   that he also impersonated her texts and then went to the

21   office of student conduct immediately after the flower

22   incident.

23               THE COURT:    All right.   I don’t think that was

24   actually listed in your petition as an incident of

25   stalking, but certainly I can consider --


                                                                     21
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 23 of 68




1               MR. VINICK:    You can consider it as evidence.

2               THE COURT:    -- that as well –-

3               MR. VINICK:    Yes.

4               THE COURT:    -- and I’ll be getting to that

5    allegation in a moment.

6               Mr. Pensiger denies that he sent these letters,

7    and obviously the Court is aware there’s certainly folks

8    who have a lot more facility with social media and so

9    forth in this Court, are able to figure out a way.            Almost

10   anyone could do that, could use someone else’s phone and

11   send a text message to a person and pretend they are

12   someone else.   But I just don’t find by preponderance of

13   the evidence that that happened in this case.

14              I believe Mr. Pensiger when he says that, I

15   didn’t do that, in part, because I found him to be a more

16   credible witness than Ms. Minelli, in general.         That’s

17   really the main reason, and also the fact that it’s, while

18   it’s doable, it seems rather far-fetched that Mr. Pensiger

19   has a way of getting at Ms. Minelli, would start sending

20   her emails pretending to be her former boyfriend, or she

21   claims that she believed it was Mr. Pensiger.

22              So, what remains in the Court’s view, since I

23   don’t believe that he sent those false emails, are the

24   incident of the April 29th delivering flowers, and the

25   August 2019 mailing the letter.       I’ll say up front, I also


                                                                       22
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 24 of 68




1    don’t conclude, and I’ll get to that, but since you asked

2    about it, I don’t conclude that he manufactured a text

3    message on April 28th, in which Ms. Minelli purports to be

4    inviting to meet him on April 29th.       I find that she did

5    actually send those messages to him and did invite him to

6    come and meet her on Aril 29th, which is obviously one of

7    the reasons why I’m not concluding that these other two

8    incidents constituted stalking by him.

9               So, what we need to be alleged is that Mr.

10   Pensiger either intended to cause her that kind of

11   emotional distress or knew it would cause her that kind of

12   distress, or should have known that a reasonable person

13   would suffer than kind of emotional distress.         Specific

14   things are set forth here for her safety and the safety of

15   another person, and let me be precise:

16                               "Feel seriously alarmed,

17                               disturbed, or frightened, or

18                               suffer emotional distress."

19              Let me just be clear that the Court is not

20   suggesting that Ms. Minelli hasn’t suffered a lot of

21   emotional distress over the past several months,

22   presumably in part, perhaps in large part, because of the

23   way her relationship with Mr. Pensiger has gone, but it’s

24   not enough that a person suffered distress.         I mean,

25   obviously, lots of people suffer severe emotional distress


                                                                      23
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 25 of 68




1    when relationships end.     But, obviously, under the law, a

2    lot more has to happen before a person is committing a

3    crime of stalking.

4               So, one of the most important things is also

5    obviously to consider the circumstances.        Counsel for Ms.

6    Minelli properly pointed out that at the time Mr. Pensiger

7    approached Ms. Minelli with flowers on April 29th, there

8    was an order in place that Georgetown had issued that he

9    stay away from her and also that she stay away from him.

10   Certainly, my job isn’t to decide whether he violated the

11   order and should suffer some consequences of Georgetown,

12   but certainly Mr. Vinick is absolutely correct that I

13   should consider that in determining whether his doing so,

14   bringing the flowers when there was a stay-away order,

15   whether that obviously is part of what makes me to try

16   decide whether he was engaging in a course of conduct that

17   meant stalking.

18              And Mr. Vinick is also absolutely correct that

19   the Court should consider the fact that, at the time the

20   letter was mailed, there was a separate civil agreement

21   that says that it’s okay for Mr. Pensiger to write one

22   letter and sent it through counsel, and that was done.

23   But that’s the only letter he’s supposed to write, and

24   it’s not contested that he mailed a separate letter in

25   addition to the one that was sent through counsel,


                                                                   24
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 26 of 68




1    although it was almost identical.

2                So, those are some of the circumstances, but

3    here’s all the other circumstances the Court takes into

4    account in determining.     So, when someone has flowers

5    brought to them, perhaps that person didn’t want the

6    flowers to be brought to them.       Perhaps someone in Ms.

7    Minelli’s position didn’t want to receive that mailed

8    letter.

9                Again, not every time someone after a breakup

10   reaches out to contact another person, even if the other

11   person has said I prefer you not contact me, it doesn’t

12   necessarily make it a crime.      Obviously, I can be, but

13   some of the ways that the Court sees him stalking or

14   barrages of emails, fifty a day, text messages, lingering

15   outside the person’s home late at night, sending them

16   messages through a third party saying, I’m never going to

17   let you go, I’m never going to leave you alone.          Again,

18   I’m not suggesting those are the only, but these are the

19   kinds of things that are more clearly stalking.          And also

20   it helps an argument that they’re stalking when there’s

21   been prior threatening things or violent things that have

22   happened.

23               There was zero evidence in this case that Mr.

24   Pensiger has ever assaulted Ms. Minelli, has ever

25   threatened to harm her, has ever destroyed her property.


                                                                       25
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 27 of 68




1    No evidence he’s been following her around, has been seen

2    waiting outside her door, outside her family’s home, no

3    barrage of emails, no text messages, no evidence even to

4    suggest that he’s at this time trying to renew the

5    relationship.   Actually, quite the opposite that’s shown

6    in some of the evidence, the emails that were exchanged,

7    as I’ll get to in a minute, on April 13th, as well as the

8    letter.

9               The Court doesn’t necessarily have to know

10   this, but there really isn’t before me any particular

11   evidence to why the relationship did end.         Perhaps it

12   might have provided some context to an allegation that Ms.

13   Minelli was afraid for her safety, her physical safety, as

14   opposed to just being protected from emotional hurt that

15   obviously comes when relationships end.

16              So, other than the suggestion that Mr. Pensiger

17   sent the fake AJ text, which I do not find happened, the

18   only allegations that Mr. Pensiger tried in any way to

19   have any contact with Ms. Minelli over a course of what is

20   now five months, today’s September 13th, the late hours of

21   April 13th and April 14th were when apparently the no-

22   contact order was issued, so, in that five-month period,

23   he tried to bring her flowers on April 29th, and he mailed

24   her a letter that was nearly identical to a letter that

25   was authorized by counsel.


                                                                    26
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 28 of 68




1               Method of delivery was obviously not

2    authorized.   Though he had the ability to contact her, he

3    knows where she lives, he knows where she goes to school,

4    I didn’t hear anything about him following her around

5    campus.   Again, no contact other than the April 29th

6    flowers and the sending her the letter, and as I’ll get

7    to, the responses to what I conclude were her emails to

8    him on April 28th.

9               Again, and obviously another thing, as I look

10   at the incidents themselves, the evidence on April 29th is

11   that Mr. Pensiger approached Ms. Minelli in the daylight

12   in the middle of campus with presumably dozens of

13   witnesses around.    He didn’t go up behind her in a dark

14   alley with flowers in the middle of the night.         She

15   indicated that she was not interested in the flowers.         He

16   put them down and walked away.       So, obviously, nothing in

17   that is inherently threatening or frightening unless

18   there’s some other circumstances such as prior assaults,

19   prior threats.

20              As to April 29th, I do credit, certainly, I

21   credit Mr. Pensiger’s testimony that he received emails on

22   April 28th, just like I credit Ms. Minelli’s testimony

23   that she received emails on April 26th and 27th.          I just

24   don’t believe Mr. Pensiger sent those, but I do believe he

25   received those emails –- I’m sorry, texts.         I keep saying


                                                                        27
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 29 of 68




1    emails -- and that that’s why he thought Ms. Minelli was

2    actually inviting him to meet.       Let me just see what the,

3    read what the emails say from April 28th.

4               (pause)

5               THE COURT:    Certainly, I’ve considered the fact,

6    and both sides agree, this phone number, the phone that

7    sent the text messages to Mr. Pensiger was not a phone

8    number that Mr. Pensiger had ever communicated with Ms.

9    Minelli through, and obviously she denies she sent these

10   messages, but the content of them leads the Court to

11   believe that she actually sent them.

12              I mean, the allegation is that Mr. Pensiger

13   came up with this master plan that he was going to

14   approach her with flowers and, to cover himself, he would

15   back-date some text messages from the day before of Ms.

16   Minelli purporting to be asking him to visit.         But, in

17   general, because I found him a more credible witness, I

18   don’t believe that he’s making this up, that he received

19   them, and I don’t believe Ms. Minelli when she says she

20   didn’t send them.    I believe that she did.

21              I don’t want to read too much of it.        It’s

22   personal things, but obviously all of this enters into the

23   Court’s consideration about whether she was afraid of him.

24                               "I’m so sorry –- "

25   This is the text message that was sent by the person that


                                                                     28
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 30 of 68




1    I conclude is Ms. Minelli:

2                                "I’m so sorry that everything has

3                                been going the way it has.        The

4                                past two weeks has been terrible

5                                without you.     I love you so much.

6                                 You’re my person, Jaron, I’m

7                                skipping around.      I know we have

8                                a no-contact order between us,

9                                but I obviously won’t tell my mom

10                               or report you if we meet up to

11                               talk.    Can we meet tomorrow,

12                               maybe around 1, when I’m done

13                               with my psych exam. We could meet

14                               by Red Square.     I love you so

15                               much.    Please know that, and you

16                               mean the world to me."

17              And then Mr. Pensiger, presumably glad that she

18   did reach out because he doesn’t even know why there’s a

19   no-contact order:

20                               "I’m so happy you reached out.          I

21                               love you so much.      We can use

22                               this time in the summer apart to

23                               reevaluate if we’re meant for

24                               each other, and if we think it’s

25                               a good idea to get back together.


                                                                         29
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 31 of 68




1                                 But we need to be able to think

2                                about it, so we make good

3                                judgment.    I’ll meet you by Red

4                                Square around one tomorrow, but

5                                let’s not talk that much in

6                                between, because I don’t want

7                                your mom reporting me again."

8               The person I conclude is Ms. Minelli responds:

9                                "Okay, I’ll see you tomorrow

10                               around one.     I love you and I

11                               miss you."

12              And then some further detailed information

13   about Russia.   Again, it’s possible that Mr. Pensiger

14   decided that in order to cause her emotional distress or

15   to fear for her physical safety, I’m going to come up with

16   a plan to meet her tomorrow, and so let me set the

17   predicate for that by sending these emails that Ms.

18   Minelli didn’t send.     But I don’t believe that’s what

19   happened, and part of it is, part of the reason, as I

20   said, because I found him to be a more credible witness,

21   in general.

22              I don’t think he’s as much concerned about

23   getting Ms. Minelli kicked out of Georgetown as she is

24   wanting to get him kicked out of Georgetown.         But, also

25   because Mr. Pensiger, immediately when this happened, he


                                                                      30
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 32 of 68




1    runs to the Georgetown police, because he feels that he’s

2    been set up.   He feels like he’s been told, like, hey, let

3    the word out that no-contact order, and he brings the

4    flowers to her, and then he realizes her reaction, and by

5    the fact that he sees her mom nearby, that who he knows

6    doesn’t want him to be with Ms. Minelli, that, oh, no,

7    they’re going to say this is a violation of the no-contact

8    order, so I’m going to go to Georgetown and present the

9    context.

10              To me, the most logical, where I conclude, is he

11   did that, because he realized, oh, no.        She must, I guess

12   she changed her mind since yesterday?        Who knows why, but

13   I want to make sure that I go to them, because, yes, I

14   know I violated their no-contact order, but I want to

15   explain why.

16              Even if I’m wrong and Ms. Minelli didn’t send

17   this text message and Mr. –- I just don’t find that Mr.

18   Pensiger is just making this up, that he received these

19   text messages on April 28th.      He had reason to think that

20   Ms. Minelli, even it turns out she wasn’t the one who sent

21   them and some other person sent them without her

22   knowledge, I believe he received them, and whoever sent

23   them, if it wasn’t Ms. Minelli, whom I believe it was,

24   certainly said enough personal things for him to be

25   reasonable in concluding that Ms. Minelli was asking him


                                                                   31
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 33 of 68




1    to meet, so clearly he wasn’t, he was under the impression

2    she wanted to meet, and he wasn’t trying to cause her fear

3    or thinking it was going to cause her fear.         Why would he

4    think someone who’s asking him to get together is going to

5    be afraid of him?

6                 The August letter, first of all, as is pointed

7    out, the attorneys all agree that -- a little bit of

8    attorney overkill in my view -- but a bunch of attorneys

9    negotiated some agreement by which Mr. Pensiger would be

10   able to write one letter to Ms. Minelli, sort of the

11   farewell to their relationship, but it had to be gone

12   through attorneys, and it certainly is a sensible

13   procedure to try to ensure that there wouldn’t be anything

14   hurtful or threatening sent before it was transmitted.

15                But the Court obviously looks at the content of

16   the letter.    I mean, it would be one thing if the letter

17   is, like, I don’t care what these people say, you and I

18   are never going to be done, I’m never going to let you go,

19   I’m going to be seeing you around campus waiting around

20   your home.    I mean, obviously, that would make it more

21   likely, I would find that this was evidence, of a course

22   of conduct, was stalking.

23                The attorneys can only do what they do with the

24   evidence that’s before them.      They didn’t point out a

25   single line in the letter that was in any way threatening


                                                                    32
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 34 of 68




1    or even unkind.    That’s because there isn’t anything in

2    the letter that’s threatening or unkind.        I’m going to

3    read the entire letter, but essentially the letter

4    involves wishing her the best, saying I’m so sorry we had

5    a difficult relationship.      I’m thankful for having you in

6    my life, even encouraging her that in her future

7    relationships with other people that, make sure that this

8    is a person who has your best interest at heart, you don’t

9    deserve any less, make sure this is a person who fights

10   for you when you need it, make sure that they love you

11   endlessly.    On that note, I’ll let you go.

12                He doesn’t say he’s going to reach out to her or

13   contact her.    Again, the Court doesn’t mean to imply that

14   even a letter that might not have threats in it couldn’t

15   be stalking if part of the other evidence was that there

16   is a long history of abusive behavior by the person who

17   wrote the letter.     Again, there’s nothing before me, not a

18   single assault, not a single threat.        And you combine that

19   with a letter that is not remotely threatening or scary.

20                Now, obviously, I should consider whether the

21   fact that the letter was received in the mail separate

22   from the letter that was typed up, of course, I should

23   consider that, and the attorneys for Ms. Minelli are

24   correct, but, again, under all circumstances, the fact the

25   letter was received in the mail, I certainly would not be


                                                                    33
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 35 of 68




1    surprised if that was upsetting to Ms. Minelli, but it’s

2    far from stalking for all the reasons thus far that I’ve

3    listed.

4               Another part of the Court’s evidence that I

5    relied on heavily is Exhibit 10, which Mr. Pensiger had,

6    and it’s not contested that this was, in fact, an email

7    exchange. The email exchange is on April 28th and is part

8    contested as to whether these are the two parties to those

9    email/text messages.

10              But it was uncontested that on April 13th, the

11   same day that the stay-away order ended up being issued,

12   again, for reasons that are not at all clear to this

13   moment to the judge.     They apparently spent quite a bit of

14   time together, a Potomac River cruise, I think, and a

15   dinner, and ice cream, and then back to the dormitory,

16   took all kinds of pictures, and, again, this Court has

17   been doing this long enough to know that there can be

18   happy times between people and happy pictures, and then

19   people still commit crimes towards one another, but, of

20   course, I have to consider that.

21              But I also considered text messages that were

22   sent apparently after the Georgetown police had told both

23   of them that we’re issuing a no-contact order against both

24   of you.   So, this text-message train starts at 11:40, and

25   Mr. Pensiger is the first:


                                                                   34
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 36 of 68




1                                "I’m sorry, Maddie.      He told me -

2    I assume he must be referring to some Georgetown police

3    officer –-

4                                "that you requested a no-contact

5                                order, but I could still contact

6                                you right now as a one-time deal,

7                                because it hasn’t been issued

8                                yet.   Please understand I’m going

9                                through a lot of difficulties,

10                               and that it’s best that we have

11                               space.    Please tell me as well if

12                               this is us breaking –-"

13   I guess it means breaking up.

14                               "–- so I know if I can pursue

15                               other opportunities."

16                Maybe I’m not consistent with someone who’s

17   intending to continue to pursue a relationship with Ms.

18   Minelli but is rather asking, like, if we’re broken up,

19   then I assume we’ll both move on.

20                               "I won’t contact you until you

21                               make contact."

22                Ms. Minelli, again, obviously, knowing that

23   she’s been told by Georgetown that neither one of them is

24   supposed to be contacting each other, responds back.          I

25   won’t read all of it, but I’ll read the part that, again,


                                                                       35
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 37 of 68




1    the Court considered in determining whether she was

2    actually afraid for her safety, as opposed to just upset

3    about the course of their relationship.

4                                "As I stare out the window on the

5                                car ride home, all I can think

6                                about is the very first date we

7                                had.   You were it for me.        From

8                                that day on, I loved you with

9                                every bit of my heart, and I

10                               always will.     I hope that in time

11                               or someday you’ll be able to see

12                               why I did this.     I knew you had a

13                               tender heart when I met you, and

14                               I wanted to be the one to take

15                               all the pain away.      Thank you for

16                               showing me that I was capable of

17                               love and being loved.      This is

18                               the hardest moment of my life,

19                               and I don’t know how I’ll

20                               overcome this.     I just hope that

21                               you’ll see my intentions and

22                               realize they’re pure and out of

23                               unconditional love.      Goodbye.     I

24                               will forever love you.       I don’t

25                               want anyone in this world.        I


                                                                          36
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 38 of 68




1                                don’t care about any other

2                                relationship or any other guy.

3                                You have no idea how hard this is

4                                for me.    Every bit of my heart

5                                hurts, but this is what has to be

6                                right now.    I love you forever."

7                This is not someone who’s afraid of Mr.

8    Pensiger.   There is no reference I note, and this is again

9    part of what the Court considered in determining who was

10   more credible, even though, as I indicated, most of the

11   facts are actually not even in dispute.        But those few

12   that are in dispute, like whether Ms. Minelli sent the

13   April 28th emails agreeing to meet with Mr. Pensiger.

14               It’s things like this that there’s no reference

15   in these emails that would indicate to me that Mr.

16   Pensiger had actually tried to commit suicide on April

17   13th, which is what she claims was the reason the police

18   were called.   If so, I would assume she’d be trying to

19   know, are you sure you’re okay.       You just told me you were

20   going to commit suicide a couple of hours ago.         He denies

21   that that happened, and I believe him, in part, because

22   there’s nothing in this email train that suggests that

23   that’s what had happened.

24               There is no reference or nothing in these

25   emails that’s consistent with the allegation which wasn’t


                                                                    37
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 39 of 68




1    pursued at trial, but was put in court papers, which was

2    -- Georgetown University and which is resultant in this

3    young man losing a semester of college, and I assume

4    perhaps still worried if he’s ever going to be back.          An

5    allegation was made that he had sexually assaulted her

6    eight days earlier.     Again, no evidence of that was

7    presented during trial, and obviously there may be reasons

8    why.

9                But there’s nothing in this email train that

10   suggests or the fact that they just spent the whole day

11   together on April 13th, that she had been a victim of a

12   sexual assault by him eight days earlier.         Again, I want

13   to make sure and make clear that it’s absolutely possible

14   that people can have fun during the day, and one of them

15   can sexually assault the other that night.         Even spouses

16   can sexually assault one another, so the fact that they

17   had had consensual relations previously doesn’t mean that

18   it’s not possible that Mr. Pensiger could have sexually

19   assaulted her at some point.      I’m just saying that

20   extraordinarily serious allegations were made with

21   extraordinary serious consequences for this young man, and

22   that no evidence was presented at trial, and the evidence

23   that I did see is very much inconsistent with that having

24   happened.

25               In summary, after two days of testimony, all I


                                                                        38
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 40 of 68




1    know is the relationship ended on April 13th and no-

2    contact orders.     I don’t even know, and I don’t

3    necessarily need to know, why either one or both of them

4    have chosen not to pursue one another since April 13th.

5    Perhaps some of it is because of the stay-away orders, but

6    it certainly didn’t end because, what’s done to the

7    evidence for me of any sort of physical fighting or

8    assaults by Mr. Pensiger.

9                 So, I have Mr. Pensiger trying to give her

10   flowers on April 29th and writing her what could only be

11   viewed as a kind and supportive and nonthreatening letter.

12    So, it’s not even a close call.       The Court does not find

13   that Mr. Pensiger committed the crime of stalking, and I

14   will be denying Ms. Minelli’s request for a civil

15   protection order by him, because I have no evidence that

16   he committed a crime.

17                Because the parties are young, I want to take

18   the opportunity to just talk to them about the fact that,

19   and I think I alluded to this earlier, there’s all kinds

20   of things that people can do or say to one another that

21   are awful.    One has to only listen to the news every day

22   to know that people in positions of power say nasty racist

23   things and horribly hurtful things.       A lot of those aren’t

24   crimes, though, and when people’s relationships end, it is

25   common that both people, but oftentimes one person far


                                                                   39
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 41 of 68




1    more than the other, are emotionally upset and hurt about

2    it.

3               The fact that a person is emotionally upset or

4    hurt, doesn’t feel like the other person was as supportive

5    as they’d like to, doesn’t mean the other person committed

6    a crime.   It doesn’t give them the right to hit them.        I

7    don’t understand why it leads that person to try to have

8    the other kicked out of college.

9               What I’m going to suggest that the parties do,

10   I mean the situation as it now stands, is that Ms. Minelli

11   is being ordered by me to stay away from Mr. Pensiger and

12   not contact him in any manner except through attorneys,

13   but it makes me very sad to know where these parties now

14   stand, because these are two young people, 19 and 20 years

15   old, who are obviously incredibly bright -- I can’t

16   imagine how difficult it is to get accepted into

17   Georgetown University -- that both were very much

18   respectful in the court.     I’m sure they have bright

19   futures ahead of me, and I’m sure this whole thing has

20   been very upsetting.

21              And so, I’m going to just suggest that the

22   parties consider whether their actions –- I won’t be a

23   part of that unless you all come back to court and ask me

24   to do something.    What I’m going to suggest would involve

25   asking me to come back to court and do something, but it’s


                                                                   40
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 42 of 68




1    totally up to you all.     Ms. Minelli is obviously upset

2    because she’s now been issued a stay-away order, and a

3    judge has concluded that she assaulted someone four times.

4               Mr. Pensiger is upset because he’s afraid he’s

5    not going to be able to get into Georgetown, and he’s not

6    going to be able to get back to Georgetown, and he’s

7    afraid Ms. Minelli and her family are going to continue to

8    go after Georgetown to try to get him booted out of

9    school.   What to me would be good is if Mr. Pensiger can

10   get to a point where’s he’s able to go back to school,

11   since, from my view, I don’t believe he’s committed any

12   crime -- I didn’t even see evidence of unkind words, to be

13   honest, in those conclusory statements that he said mean

14   things.   Ms. Minelli obviously doesn’t want to have a

15   civil protection order against her.

16              So, what I’m going to suggest, and it’s

17   obviously up to you, this is what I was trying to hint at

18   you all yesterday to consider doing, was to see if there’s

19   a way you can get to a point close to where you were in

20   August but slightly different, because I don’t think that

21   was a good solution either, despite the very good best

22   efforts I’m sure of the attorneys.

23              I would think that if Mr. Pensiger was able to

24   go back to Georgetown and Ms. Minelli didn’t have any

25   civil protection order against her, I really do think both


                                                                   41
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 43 of 68




1    of them could move on well with their lives.         What I would

2    suggest is that they come to a point where neither has a

3    civil protection order against each other, neither has a

4    stay-away within Georgetown, because it doesn’t --

5    certainly Ms. Minelli, on the evidence I’ve heard, doesn’t

6    need on, and Mr. Pensiger, while I’m sure he didn’t like

7    getting hit, I don’t think he’s probably as much concerned

8    about getting beat up by Ms. Minelli as he is that he’s

9    not sure he’s going to be able to go back to the college

10   that he wants to go to and he’s already spent two years

11   at.

12              No agreements where people are paying five-

13   thousand dollars if they violate agreements or pay an

14   attorney’s fees, so, again, this is only if you all, but

15   I’m just hoping that parties will realize that enough is

16   enough.   I’m sorry most of this is directed at Ms.

17   Minelli, because, at least in the court’s view, she’s the

18   one that been pushing this.

19              I’m sure you’ve been hurt, Ms. Minelli, by what

20   has happened, but there isn’t evidence that Mr. Pensiger

21   committed a crime, and there’s nothing presented to me,

22   maybe other things were presented to Georgetown, that

23   should result in him not going to Georgetown, and I can’t

24   imagine that there’s any reason he’s just been suspended

25   other than you and your family trying to make that happen.


                                                                    42
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 44 of 68




1

2               And so, it would have to involve, as I said, to

3    me, the just end result would not be limits on writing one

4    letter or even anyone having no-contact orders, because I

5    really don’t perceive either of these parties as a huge

6    threat to one another.     I stand by my decision that

7    absolutely Mr. Pensiger is entitled to a civil protection

8    order because he has been the victim of an assault, albeit

9    not a serious one.    Obviously, it would be up to him as

10   well as Ms. Minelli if they both agree to this.          If you

11   can get to a point where’s no CPO against you, he gets to

12   go back to Georgetown, nobody has to worry about stay-away

13   orders, I really do think these folks can move on with

14   their lives.

15              And, so, it would have to involve counsel

16   moving to vacate the order, and Mr. Pensiger agreeing to

17   vacate it, and obviously you don’t have to agree to

18   anything, just like Ms. Minelli doesn’t have to.          What’s

19   in it for you, and what I’m suggesting, is that they would

20   agree, as they did in another agreement to not pursue

21   Title IX claims or any other claims to try to get you

22   suspended or kicked out, you wouldn’t pursue those against

23   her, and both of you would still reserve the right, in the

24   future, if one of you assaults the other, threatens the

25   other, or commits a crime, you can obviously go back to


                                                                        43
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 45 of 68




1    court and ask for a civil protection order, and you could

2    go back to Georgetown and ask for sanctions against the

3    other party.

4               So, I’m suggesting that that might be the best

5    way for the parties to move on.       I just find it so

6    unfortunate that I think –- Ms. Minelli, I know you’re

7    only 19 years old, and I know what it’s like to be 19 and

8    you’re not totally free and independent from your parents,

9    but to the extent you’ve been pushed by other family

10   members to pursue this, you’ve been given bad advice and

11   bad judgment, because it’s pretty clear on what evidence

12   was going to be presented, you were not going to win this

13   case.

14              You were essentially going to be found to have

15   assaulted him, and he was not going to be found to have

16   stalked you, and the attorneys, again, they’re doing the

17   best they can and did an excellent job on your behalf, but

18   what I’ve learned in more than 30 years of being around a

19   courthouse is that most cases aren’t because lawyers are

20   good or bad.   I mean, they can make a difference, but

21   mostly it’s the evidence.

22              And the evidence in this case does not support

23   the finding of a crime by Mr. Pensiger, and so it’s just a

24   terrible shame that Georgetown has had police officers

25   following your around campus for months and your parents


                                                                   44
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 46 of 68




1    have been following you around campus.        If anything, I’m

2    sure that added to your distress and made it seem worse

3    than what was really going on.       Again, unless there’s

4    something that, for reasons that would be baffling to me,

5    you chose not to tell me about all the crimes that Mr.

6    Pensiger had committed.     And so, to the extent that you

7    were encouraged to file court papers, to the extent that

8    you were encouraged to try to get him kicked out of

9    Georgetown, I think it would have been best if the other

10   adults would have said, Honey, I love you, and I know that

11   you’ve been through a lot in this relationship, but I

12   don’t think this is the kind of situation where we should

13   be trying to kick another young person out of school, or

14   we should be trying to get them have a restraining order,

15   or we should be calling the police.

16              And so, I’m not asking you all to respond, and

17   I don’t want you to respond to my suggestion that there is

18   a way, I think, to make the situation better, even though

19   it’s been made worse.     I mean, we, at least, I feel I’ve

20   made the right call in my case, but I care about the

21   people that are here in front of me, and it makes me sad

22   to think that after you all leave, are we now going to

23   have another fight at Georgetown about, Mr. Pensiger

24   should be kicked out?     I just don’t know where that’s

25   going to help Ms. Minelli.


                                                                      45
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 47 of 68




1               That’s why I hope that you all will consider

2    what I encouraged you to consider yesterday but was told

3    within, like, less than a minute, you had rejected and

4    came back to the courtroom, telling me, let’s go forward

5    with the trial.    That’s okay.    Now you know what my

6    decision is.    Ms. Minelli has an interest in getting rid

7    of a civil protection order.      Mr. Pensiger has an interest

8    in getting back to Georgetown.       You both have promising

9    futures, and I hope that you will conduct yourselves in a

10   way that helps those futures.

11              Unfortunately, what has been done, and I think

12   a lot of this is that Ms. Minelli is under pressure by

13   other people.   Those people have made Ms. Minelli’s

14   situation worse.    They haven’t helped her.       They’ve caused

15   her and Mr. Pensiger an enormous amount of emotional

16   stress by coming to court hearings, going to speak to

17   Georgetown police officers, having to go through Title IX

18   actions over what, on the evidence before me, is a

19   breakup, which, I don’t even know why the parties broke

20   up, but I think they both want to break up.

21        So, I will, Ms. Minelli, the last thing I have to

22   make sure to do is to tell you that for a period of one

23   year, you have to stay at least 100 yards away from Mr.

24   Pensiger, his home, his workplace, his vehicle, and not

25   contact him in any manner except through counsel.             If the


                                                                        46
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 48 of 68




1    parties are in class together, in case you all end up both

2    at the same college, you try to stay at least 20 feet away

3    from him.    If you were to violate the order, you would

4    face possibly up to 180 days in jail and a fine of a

5    thousand dollars.

6                 It’s unlawful to possess any firearms in the

7    District of Columbia once a civil protection order has

8    been entered.    I’m not asking you, and I don’t ask anyone

9    if you do possess firearms, but if you do, you would need

10   to turn them in to law enforcement.

11                Does anyone have questions about what the court

12   has ordered?    All right.    So, Ms. Ruiz will scan the civil

13   protection order into the court’s records, and we’ll give

14   each of you a copy, and then you can be on your way.          Best

15   of luck to you.    Maybe I’ll see you again, if you end up

16   coming to an agreement along some of the terms that I’ve

17   suggested.    I hope that you do, because I feel very

18   confident.

19                I can’t predict the future, but I feel pretty

20   sure that both of your lives will be better if Mr.

21   Pensiger is able to go back to school and you stop

22   pursuing litigation against him.       Good luck to your both.

23                MR. VINICK:    Thank you, Your Honor.

24                MS. CARMONA:    Thank you.

25                THE COURT:    Thank the counsel for the job you’ve


                                                                     47
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 49 of 68




1   done with the case.

2               MS. MINELLI:    Thank you.

3               MR. PENSIGER:    Thank you.

4               (Whereupon the proceeding ended.)

    √   Digitally signed by Judith L. Stromoski



                         ELECTRONIC CERTIFICATE

                I, Judith L.Stromoski, transcriber, do hereby

    certify that I have transcribed the proceedings had and

    the testimony adduced in the matter of JARON PENSIGER vs.

    MADISON MINELLI, Case No. 2019 CPO 003698 in said Court,

    on the 13th day of September 2019.

                I further certify that the foregoing 48 pages

    constitute the official transcript of said proceedings as

    transcribed from audio recording to the best of my

    ability.

                In witness whereof, I have hereto subscribed my

    name, this 30th day of September 2019.




                                 Judith L. Stromoski

                                     Transcriber



                                                                   48
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 50 of 68




           EXHIBIT B
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 51 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 52 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 53 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 54 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 55 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 56 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 57 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 58 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 59 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 60 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 61 of 68




           EXHIBIT C
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 62 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 63 of 68




           EXHIBIT D
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 64 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 65 of 68




           EXHIBIT E
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 66 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 67 of 68
Case 1:20-cv-00967-KBJ Document 1-1 Filed 04/13/20 Page 68 of 68
